department of the treasury employer_identification_number contact person - id number contact telephone uil - internal_revenue_service f o box cincinnati oh release number release date date date legend b program name c location name w number x dollars amount y dollars amount z number dear you received advance approval for your grant making program in our letter dated date under this program you made qualifying distributions under sec_4945 you are expanding your grant-making program and are now requesting advance approval of your grant making procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable description of your request your letter indicates that you have operated b and are expanding b to include music lessons private workshops and or summer programs pursuant to sec_4945 of the code your mission is to inspire and transform lives through innovative music-based programming the purpose of your program is to award grants to middle and high school students in the c area who demonstrate financial need exceptional talent and a passion to pursue music as a career any student with exceptional music talent who is between z years old and resides in the greater c area may apply for the grants your grants may be applied to lessons with a private teacher workshops or in certain cases short term programs of summer study your program does not provide for travel or living_expenses you will publicize your program on your website through print and social media on the radio and email blasts to your supporters as well as emails to middle and high school music teachers throughout the greater c area the amounts of the awards may vary and will be determined on a case-by-case basis typically the award amount will be in the range of x dollars the total amount awarded annually will be approximately y dollars depending on the number of students participating your grants are awarded on an annual basis recipients are allowed to reapply the following year and compete as a first time applicant applicants must submit an application available on your web site including detailed financial information an essay a performance cd dvd which is mailed to you or mp3 which is emailed to you and two letters of references concerning musical ability your selection committee is comprised of w independent people who agree to judge the entries for you at no time will any member or relative of a member of the selection committee be eligible for an award the committee will consider the applicant’s family finances the quality of application the essay and recommendation letters as well as the talent assessment which is based on submitted recordings you will submit the award directly to the student's teacher or in the case of a special workshop or program directly to the institution to ensure that the funds are used for the designated purposes the teacher who receives the funds applies the award towards the student’s lessons or to the educational_institution towards the recipient's tuition you will also require that all recipients report what they are learning in their lessons and or workshops by emailing or writing your program director on a monthly basis throughout their course time with a private teacher or within and after their course of study for workshops or other programs in addition throughout the year you will create opportunities for your grant recipients to appear during your performance season as well as feature them in your concerts as you announce the following year's winners you have an experienced certified_public_accountant with an extensive non-profit background who works with your program director closely to ensure that funds are used for the purposes intended you maintain strong internal controls that all funds disbursed have been properly used for their designated purpose you have procedures in place to require that all recipients must abide by the terms and conditions of the grant and that any recipient who violates the terms and conditions of the grant may be dismissed from your program and will be responsible for reimbursing you for the misapplied funds letter catalog number 58222y you agree to continue to maintain records that include information used to evaluate the qualifications of potential grantees identification of the grantees including any relationship of any grantee to you the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering your grant-making program basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e e other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at this determination applies only to you it may not be cited as precedent letter catalog number 58222y e e internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
